PER CURIAM.
We have for review Garcia v. State, 535 So.2d 290 (Fla. 3d DCA 1988), based on certified conflict with Niblack v. State, 451 So.2d 539 (Fla.2d DCA 1984), and Lowe v. State, 500 So.2d 578 (Fla. 4th DCA 1986). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
This case presents the question of whether it is reversible error for a trial court to refuse to reinstruct on justifiable and excusable homicide when it reinstructs on manslaughter. We recently have answered this question in the affirmative in Stockton v. State, 544 So.2d 1006 (Fla.1989). Accordingly, we quash the opinion below and remand for further proceedings consistent with our opinion in Stockton.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.